                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 LAFAYETTE DEANDRE VAN,

        Petitioner,                                                  ORDER
 v.
                                                            Case No. 19-cv-1060-wmc
 MATTHEW MARSKE,

        Respondent.


       Petitioner Lafayette Deandre Van seeks a writ of habeas corpus pursuant to 28 U.S.C.

§ 2241. Petitioner has neither paid the $5 filing fee nor requested leave to proceed without

prepayment of the filing fee. For this case to move forward, petitioner must pay the $5 filing

fee or submit a properly supported motion for leave to proceed without prepayment of the

filing fee no later than January 21, 2020. Any motion for leave to proceed without prepayment

of the filing fee must include a certified copy of an inmate trust fund account statement (or

institutional equivalent) for the six-month period beginning approximately June 30, 2019

through the date of the petition, December 30, 2019.




                                          ORDER

       IT IS ORDERED that:

              1.      Petitioner Lafayette Deandre Van may have until January 21, 2020, to

pay the $5 filing fee or submit a properly supported motion for leave to proceed without

prepayment of the filing fee.
       2.     If petitioner does not submit either the $5 payment or a motion for leave to

proceed without prepayment before January 21, 2020, I will assume that petitioner wishes to

withdraw this petition.




              Entered this 30th day of December, 2019.

                                   BY THE COURT:


                                   /s/
                                   PETER OPPENEER
                                   Magistrate Judge
